Opinion issued March 14, 2019




                                     In The

                              Court of Appeals
                                     For The

                          First District of Texas
                            ————————————
                              NO. 01-18-00960-CR
                           ———————————
                        WILLIAM HARRIS, Appellant
                                        V.
                      THE STATE OF TEXAS, Appellee


                   On Appeal from the 232nd District Court
                           Harris County, Texas
                        Trial Court Case No. 876384


                         MEMORANDUM OPINION

      This is an attempted appeal of the denial of a motion for the appointment of

habeas corpus counsel. A ruling denying a motion to appoint counsel is an

interlocutory order. See, e.g., Gutierrez v. State, 307 S.W.3d 318, 323 (Tex. Crim.

App. 2010) (“an order denying appointed counsel under Article 64.01(c) is not an
immediately appealable order”). We do not have jurisdiction to review interlocutory

orders unless jurisdiction has been expressly granted by statute. Apolinar v. State,

820 S.W.2d 792, 794 (Tex. Crim. App. 1991); see also Abbott v. State, 271 S.W.3d
694, 696-97 (Tex. Crim. App. 2008) (“The standard for determining jurisdiction is

not whether the appeal is precluded by law, but whether the appeal is authorized by

law.”). There is no statutory authorization to appeal the denial of a motion to appoint

habeas corpus counsel.

      Accordingly, we dismiss this appeal for want of jurisdiction. TEX. R. APP. P.

42.3(a), 43.2(f). We dismiss any pending motions as moot.

                                   PER CURIAM
Panel consists of Chief Justice Radack and Justices Goodman and Countiss.

Do not publish. TEX. R. APP. P. 47.2(b).




                                           2